Citation Nr: 1107664	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-23 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 35, 
Title 38, United States Code.



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to August 2003.  
The appellant is the Veteran's daughter.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision issued by the Department 
of Veterans Affairs (VA) Regional Processing Office (RPO) in 
Buffalo, New York, in which the RPO denied the appellant's 
request for DEA benefits under Chapter 35.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the Roanoke, Virginia RO 
granted the Veteran basic eligibility to DEA, from August 6, 
2007, based on permanent and total disability.

2.  In December 2008, the appellant, who is the Veteran's 
daughter, filed a claim for DEA benefits under Chapter 35.

3.  The appellant was born in February 1980.

4.  The appellant reached her 26th birthday in February 2006, 
prior to the effective date of a finding of permanent total 
disability on behalf of the Veteran.


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The record reflects that the Veteran was awarded a permanent and 
total disability rating effective from August 6, 2007.  In a 
November 2007 rating decision, the Roanoke RO, in pertinent part, 
granted a 100 percent rating for non-ischemic idiopathic 
cardiomyopathy, effective August 6, 2007.  The RO also found that 
basic eligibility to DEA was established, effective August 6, 
2007, as the evidence revealed that the Veteran had a total 
service-connected disability, permanent in nature.

In December 2008, the appellant filed an application for DEA 
benefits.  She reported that she was the child of the Veteran, 
and indicated that her date of birth was in February 1980.

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a Veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The record reflects that the appellant is the Veteran's daughter, 
and that the Veteran is in receipt of a permanent and total 
disability rating.

Eligibility for Chapter 35 benefits further requires, however, 
that the appellant must not reach her 26th birthday on or before 
the effective date of a finding of permanent and total service-
connected disability.  38 C.F.R. § 21.3040(c).  The Board has 
carefully reviewed the record, and notes that it is undisputed 
that the appellant reached her 26th birthday in February 2006, 
prior to the currently assigned August 2007 effective date of the 
Veteran's permanent and total service-connected disability 
rating.  Accordingly, and unfortunately, the appellant is simply 
not eligible for Chapter 35 educational assistance at this time.

The Board recognizes the appellant's arguments that the Veteran 
should have been assigned an earlier effective date for the 
permanent and total rating and that she was implanted with a 
defibrillator February 2006 10 days after appellant turned 26.  
In this regard, in her July 2009 substantive appeal, the 
appellant noted that the Veteran was initially primarily 
concerned with her survival and was not able to file her claim 
for increased rating for her heart condition until August 2007.  
She urges that the Veteran suffered from symptoms of this 
disability prior to the August 6, 2007, effective date.  Despite 
these arguments, the Board notes that the November 2007 rating 
decision found that the Veteran's permanent and total disability 
rating was effective from August 6, 2007.  The Veteran was 
notified of this rating decision in December 2007.  The Veteran 
did not file a timely substantive appeal; therefore, that 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.302.

The Board has also considered the fact that an exception to the 
regulatory requirement, that she not reach her 26th birthday on 
or before the effective date of a finding of permanent and total 
service-connected disability, could apply in her case; however, 
the appellant has not shown, nor is the Board aware, of any basis 
to exempt her from application of this regulation.  The 
regulations pertaining to the periods of eligibility for DEA 
benefits for an eligible child were amended, effective May 28, 
2008.  See 73 Fed. Reg. 30,486- 30,492 (2008).  The revised 
regulation applies in this case, as the appellant filed her claim 
in December 2008.  Regardless, the regulation fails to provide an 
exception applicable in this case.

38 C.F.R. § 21.3041 provides that the basic beginning date of 
eligibility for educational assistance is normally the date the 
child reaches age 18, or the date of the child's completion of 
secondary schooling, whichever occurs first.  38 C.F.R. § 
21.3041(a) (2010).  Under the revised regulation, the period of 
eligibility generally ends on the earlier of the date of the 
child's 26th birthday or the date the Veteran is no longer 
permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2010).

If the effective date of the permanent and total rating is before 
the child's 18th birthday, and the date of notification to the 
Veteran occurs after the child's 18th birthday but before the 
child's 26th birthday, the child may elect the beginning date of 
his or her period of eligibility.  If the child elects a 
beginning date that is before his or her 18th birthday, the 
period of eligibility ends the earlier of the date that the 
Veteran is no longer rated permanently and totally disabled, or 
the date of the child's 26th birthday.  If the child elects a 
beginning date after his or her 18th birthday, the period of 
eligibility ends the earlier of the date the Veteran is no longer 
rated permanently and totally disabled or 8 years after the 
beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i) 
(2010).  If the effective date of the permanent and total rating 
occurs after the child's 18th birthday but before the child's 
26th birthday, the child may elect the beginning date of his or 
her period of eligibility.  The period of eligibility ends the 
earlier of the date the Veteran is no longer rated permanently 
and totally disabled, or 8 years after the beginning date the 
child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2010).

As the appellant was already 26 at the time that the Veteran's 
permanent total disability rating for service-connected 
disability became effective, none of the foregoing exceptions to 
the general period of eligibility is applicable in her case.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 35 
are clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
appellant eligibility for DEA benefits under Chapter 35.  
Therefore, the Board must find that the appellant is simply not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, is dispositive, 
the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements apply to all 
elements of a claim.

The Board notes that the VCAA is not applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties to notify and assist, is not applicable to cases 
involving the waiver of recovery of overpayment claims, pointing 
out that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws changed 
by VCAA).  As well, the statute at issue in this case is not 
found in Chapter 51 (rather, in Chapter 35).

Moreover, as is explained above, the Board finds that the law, 
and not the evidence, is dispositive in this case.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) 
(VCAA not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); see also 
VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to the 
benefit claimed).  Therefore, the Board finds that no further 
action is necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.

						



ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


